     ~.
                                                                              ,;,

            ~
•·
                                 .
     AO 245B'(Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                      Pagel ofl        {   j

                                         UNITEO STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA ·

                          United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                           V.                                            (For Offenses Committed On or After November 1, 1987)
                                                                                                                                                      .....   ,




                            Alfonso Flores-Zamora                                        Case Number: 3:19-mj-22649

                                                                                      William R Burgener
                                                                                      Defendant's Attorney

     REGISTRATION NO. 86231298
     THE DEFENDANT:
      IZl pleaded guilty to count(s) 1 of Complaint
      D was found guilty to count(:-:s):----..;;._--:----:...-------------------
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                   Nature of Offense                                                                  Count Number(s)
     8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                        1
      D The defendant has been found not guilty on count(s)
      D Count( s)                                           ---d-is_m_i_s-se_d_o_n_t_h_e_m_o_t-io_n_of_t_h_e_U_n_i_te_d_S_t-at-e-s.-
                       ------------------
-                                                IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                     ATIME        SERVED                      •      _ _ _ _ _ _ _ _ _ _ days

      IZI Assessment: $10 WAIVED IZI Fine: WAIVED
      IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case ·


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.              ·

                                                                                    Friday, July 5, 2019
                                                                                    Date of Imposition of Sentence


     Received
                    - ~
                      --------
                    DUSM
                                                                                     A         .2~
                                                                                    HONORABLE Mlf;JAEL s. BERG
                                                                                    UNITED STATES MAGISTRATE JPDGE



      Clerk's Office Copy                                                                                                            3:19-mj-22649
